—In a proceeding pursuant to CPLR article 75 to confirm an advisory arbitrator’s recommendation, dated May 10, 1996, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Levitt, J.), dated May 1, 1997, which dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the advisory arbitrator’s recommendation never became binding upon the County. Therefore, the court properly dismissed this CPLR article 75 proceeding (see, Matter of Civil Serv. Empls. Assn, v County of Nassau, 249 AD2d 472; Rush Empls. United v McCarthy, 76 NY2d 781). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.